DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 7 and 11 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
With respect to claim 7, the claim requires release paper covering adhesive on the first and second tab, whereas claim 6, upon which claim 7 is dependent, only requires adhesive on at least one tab.
Correction and/or clarification are required.
Claim 11 recites the limitation "said first side and said second side" in line 2.  There is insufficient antecedent basis for this limitation in the claim.



Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1-20 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Kline et al.  (US 2008/0114323).
With reference to claims 1-7 and 15-18, Kline et al. (hereinafter “Kline”) discloses an absorbent pad (26), comprising: 
a body having a first edge and a second edge (cl. 2); 
a first tab (left 44) and a second (right 44) tab (cl. 3,15,17), opposite the first tab (cl. 5,18) projecting from the respective first edge and second edge (cl. 3,16), 
said first tab and said first edge outlining a first aperture (see annotated figure 1 below) and said second tab and said second edge outlining a second aperture (cl. 4) as shown in annotated figure 1 below.  Additionally both tabs include adhesive (cl. 6) shown 78 , and a removable release paper (79) protecting the adhesive (cl. 7) as shown in figure 11. 
[AltContent: arrow][AltContent: textbox (second end)][AltContent: textbox (first end)][AltContent: arrow][AltContent: textbox (aperture)][AltContent: arrow][AltContent: textbox (aperture)][AltContent: arrow][AltContent: textbox (second edge)][AltContent: arrow][AltContent: textbox (first edge)][AltContent: arrow] 
    PNG
    media_image1.png
    882
    853
    media_image1.png
    Greyscale


With respect to claims 8-11, 13-14 and 19-20, Kline discloses an absorbent pad wherein said first tab includes a first arcuate side and a second, opposite (cl.9,13) arcuate side (see annotated figure 11), a first end and a second end both connected to the first edge (cl. 10,14,20) as shown in annotated figure 1 above. Also, the first tab has a constant width (cl. 11) as shown in figure 11.
  
[AltContent: textbox (first arcuate side)][AltContent: textbox (second arcuate side)][AltContent: arrow][AltContent: arrow]
    PNG
    media_image2.png
    549
    326
    media_image2.png
    Greyscale

With reference to claim 12, Kline discloses an absorbent pad (26) comprising a first tab (44) with an aperture as shown in annotated figure 1 above.
  Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
Karlsson (US 2008/0086104) discloses an absorbent article with an apertured fastener.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MICHELE M KIDWELL whose telephone number is (571)272-4935. The examiner can normally be reached Monday-Friday, 7AM-4PM EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Tatyana Zalukaeva can be reached on 571-272-1115. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/MICHELE M KIDWELL/           Primary Examiner, Art Unit 3781